DISMISS and Opinion Filed June 3, 2015.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00617-CV

                           SENRICK WILKERSON, Appellant
                                       V.
                        DALLAS POLICE DEPARTMENT, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-01662

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                   Opinion by Justice Stoddart
       By letter dated May 25, 2015, appellant advised the Court that he wishes to withdraw his

April 2015 notice of appeal from the denial of his motion for a bench warrant. We grant his

motion and dismiss this appeal. TEX. R. APP. P. 42.1(a)(1).




                                                  / Craig Stoddart/
                                                  CRAIG STODDART
150617F.P05                                       JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SENRICK WILKERSON, Appellant                         On Appeal from the 134th Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-00617-CV         V.                        Trial Court Cause No. DC-15-01662.
                                                     Opinion delivered by Justice Stoddart. Chief
DALLAS POLICE DEPARTMENT,                            Justice Wright and Justice Lang-Miers
Appellee                                             participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee DALLAS POLICE DEPARTMENT recover its costs of
this appeal from appellant SENRICK WILKERSON.


Judgment entered this 3rd day of June, 2015.




                                               –2–